Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21   Entered 07/30/21 18:13:02   Page 1 of
                                         27



                                EXHIBIT 11
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 2 of
     Case 3:21-cv-00842-B Document 1 27  Filed 04/12/21 Page 1 of 26 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS

     CHARITABLE DAF FUND, L.P.          §
     and CLO HOLDCO, LTD.,              §
     directly and derivatively,         §
                                        §
                   Plaintiffs,          §
                                        §
                       v.               §                   Cause No. __________________________
                                        §
     HIGHLAND CAPITAL MANAGEMENT, §
     L.P. , HIGHLAND HCF ADVISOR, LTD., §
     and HIGHLAND CLO FUNDING, LTD., §
     nominally,                         §
                                        §
                  Defendants.           §



                                          ORIGINAL COMPLAINT


                                                       I.
                                               INTRODUCTION
            This action arises out of the acts and omissions of Defendant Highland Capital

 Management, L.P. (“HCM”), which is the general manager of Highland HCF Advisor, Ltd.

 (“HCFA”), both of which are registered investment advisers under the Investment Advisers Act of

 1940 (the “Advisers Act”),1 and nominal Defendant Highland CLO Funding, Ltd. (“HCLOF”)

 (HCM and HCFA each a “Defendant,” or together, “Defendants”). The acts and omissions which

 have recently come to light reveal breaches of fiduciary duty, a pattern of violations of the

 Advisers Act’s anti-fraud provisions, and concealed breaches of the HCLOF Company Agreement,

 among others, which have caused and/or likely will cause Plaintiffs damages.




 1
     https://adviserinfo.sec.gov/firm/summary/110126
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 3 of
     Case 3:21-cv-00842-B Document 1 27  Filed 04/12/21 Page 2 of 26 PageID 2



         At all relevant times, HCM was headed by CEO and potential party James P. Seery

 (“Seery”). Seery negotiated a settlement with the several Habourvest2 entities who owned 49.98%

 of HCLOF. The deal had HCM (or its designee) purchasing the Harbourvest membership interests

 in HCLOF for $22.5 million. Recent revelations, however, show that the sale was predicated upon

 a sales price that was vastly below the Net Asset Value (“NAV”) of those interests. Upon

 information and belief, the NAV of HCLOF’s assets had risen precipitously, but was not disclosed

 to Harbourvest nor to Plaintiffs.

         Under the Advisers Act, Defendants have a non-waivable duty of loyalty and candor, which

 includes its duty not to inside trade with its own investors, i.e., not to trade with an investor to

 which HCM and Seery had access to superior non-public information. Upon information and

 belief, HCM’s internal compliance policies required by the Advisers Act would not generally have

 allowed a trade of this nature to go forward—meaning, the trade either was approved in spite of

 compliance rules preventing it, or the compliance protocols themselves were disabled or amended

 to a level that leaves Defendants HCM and HCLOF exposed to liability. Thus, Defendants have

 created an unacceptable perpetuation of exposure to liability.

         Additionally, Defendants are liable for a pattern of conduct that gives rise to liability for

 their conduct of the enterprise consisting of HCM in relation to HCFA and HCLOF, through a

 pattern of concealment, misrepresentation, and violations of the securities rules. In the alternative,

 HCFA and HCM, are guilty of self-dealing, violations of the Advisers Act, and tortious

 interference by (a) not disclosing that Harbourvest had agreed to sell at a price well below the

 current NAV, and (b) diverting the Harbourvest opportunity to themselves.



   2
    “Habourvest” refers to the collective of Harbourvest Dover Street IX Investment, L.P., Harbourvest
 2017 Global AIF, L.P., Harbourvest 2017 lobal Fund, L.P., HV International VIII Secondary, L.P., and
 Harbourvest Skew Base AIF, L.P. Each was a member of Defendant Highland CLO Funding, Ltd.

 Original Complaint                                                                                Page 2
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 4 of
     Case 3:21-cv-00842-B Document 1 27  Filed 04/12/21 Page 3 of 26 PageID 3



         For these reasons, judgment should be issued in Plaintiffs’ favor.

                                                   II.
                                               PARTIES
         1.      Plaintiff CLO Holdco, Ltd. is a limited company incorporated under the laws of

 the Cayman Islands.

         2.      Plaintiff Charitable DAF Fund, L.P., (“DAF”) is a limited partnership formed under

 the laws of the Cayman Islands.

         3.      Defendant Highland Capital Management, L.P. is a limited partnership with its

 principal place of business at 300 Crescent Court, Suite 700, Dallas, Texas 75201. It may be served

 at its principal place of business or through its principal officer, James P. Seery, Jr., or through the

 Texas Secretary of State, or through any other means authorized by federal or state law.

         4.      Defendant Highland HCF Advisor, Ltd. is a limited company incorporated under

 the laws of the Cayman Islands. Its principal place of business is 300 Crescent Court, Suite 700,

 Dallas, Texas 75201. It is a registered investment adviser (“RIA”) subject to the laws and

 regulations of the Investment Advisers Act of 1940 (the “Adviser’s Act”). It is a wholly-owned

 subsidiary of Highland Capital Management, L.P.

         5.      Nominal Defendant Highland CLO Funding, Ltd. is a limited company

 incorporated under the laws of the Island of Guernsey. Its registered office is at First Floor, Dorey

 Court, Admiral Park, St. Peter Port, Guernsey GY1 6HJ, Channel Islands. Its principal place of

 business is 300 Crescent Court, Suite 700, Dallas, Texas 75201.

         6.      Potential party James P. Seery, Jr. (“Seery”) is an officer and/or director and/or

 control person of Defendants Highland Capital Management, L.P., Highland CLO Funding, Ltd.,

 and Highland HCF Advisor, Ltd., and is a citizen of and domiciled in Floral Park, New York.




 Original Complaint                                                                                Page 3
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 5 of
     Case 3:21-cv-00842-B Document 1 27  Filed 04/12/21 Page 4 of 26 PageID 4



                                                    III.
                                   JURISDICTION AND VENUE
         7.      This Court has subject matter jurisdiction over this dispute under 28 U.S.C. § 1331

 as one or more rights and/or causes of action arise under the laws of the United States. This Court

 has supplemental subject matter jurisdiction over all other claims under 28 U.S.C. § 1367.

         8.      Personal jurisdiction is proper over the Defendants because they reside and/or have

 continual contacts with the state of Texas, having regularly submitted to jurisdiction here.

 Jurisdiction is also proper under 18 U.S.C. § 1965(d).

         9.      Venue is proper in this Court under 28 U.S.C. § 1391(b) and (c) because one or

 more Defendants reside in this district and/or a substantial part of the events or omissions giving

 rise to the claim occurred or a substantial part of property that is the subject of the action is situated

 in this district. Venue in this district is further provided under 18 U.S.C. § 1965(d).

                                                    IV.
                                    RELEVANT BACKGROUND
                                         HCLOF IS FORMED
         10.     Plaintiff DAF is a charitable fund that helps several causes throughout the country,

 including providing funding for humanitarian issues (such as veteran’s welfare associations and

 women’s shelters), public works (such as museums, parks and zoos), and education (such as

 specialty schools in underserved communities). Its mission is critical.

         11.     Since 2012, DAF was advised by its registered investment adviser, Highland

 Capital Management, L.P., and its various subsidiaries, about where to invest. This relationship

 was governed by an Investment advisory Agreement.




 Original Complaint                                                                                 Page 4
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 6 of
     Case 3:21-cv-00842-B Document 1 27  Filed 04/12/21 Page 5 of 26 PageID 5



         12.     At one point in 2017, HCM advised DAF to acquire 143,454,001 shares of HCLOF,

 with HCFA (a subsidiary of HCM) serving as the portfolio manager. DAF did so via a holding

 entity, Plaintiff CLO Holdco, Ltd.

         13.     On November 15, 2017, through a Subscription and Transfer Agreement, the DAF

 entered into an agreement with others to sell and transfer shares in HCLOF, wherein the DAF

 retained 49.02% in CLO Holdco.

         14.     Pursuant to that agreement, Harbourvest acquired the following interests in the

 following entities:

         Harbourvest Dover Street IX Investment, L.P., acquired 35.49%;

         Harbourvest 2017 Global AIF, L.P., acquired 2.42%;

         Harbourvest 2017 lobal Fund, L.P., acquired 4.85%;

         HV International VIII Secondary, L.P., acquired 6.5%; and

         Harbourvest Skew Base AIF, L.P., acquired 0.72%;

 for a total of 49.98% (altogether, the “Harbourvest interests”).

         15.     On or about October 16, 2019, Highland Capital Management filed for Chapter 11

 bankruptcy in Delaware Bankruptcy Court, which was later transferred to the Northern District of

 Texas Bankruptcy Court, in the case styled In Re: Highland Capital Management, L.P., Debtor,

 Cause No. 19-34054, (the “HCM Bankruptcy” and the Court is the “Bankruptcy Court”).

                               The Harbourvest Settlement with
                         Highland Capital Management in Bankruptcy

         16.     On April 8, 2020, Harbourvest submitted its proofs of claim in the HCM bankruptcy

 proceeding. Annexed to its proofs of claims was an explanation of the Proof of Claim and the basis

 therefor setting out various pre-petition allegations of wrongdoing by HCM. See, e.g., Case No.

 19-bk-34054, Doc. 1631-5.


 Original Complaint                                                                          Page 5
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 7 of
     Case 3:21-cv-00842-B Document 1 27  Filed 04/12/21 Page 6 of 26 PageID 6



         17.     The debtor, HCM, made an omnibus response to the proofs of claims, stating they

 were duplicative of each other, overstated, late, and otherwise meritless.

         18.     Harbourvest responded to the omnibus objections on September 11, 2020. See

 Cause No. 19-bk-34054, Doc. 1057.

         19.     Harbourvest represented that it had invested in HCLOF, purchasing 49.98% of

 HCLOF’s outstanding shares.

         20.     Plaintiff CLO Holdco was and is also a 49.02% holder of HCLOF’s member

 interests.

         21.     In its Omnibus Response, Harbourvest explained that its claims included

 unliquidated legal claims for fraud, fraud in the inducement, RICO violations under 18 U.S.C.

 1964, among others (the “Harbourvest Claims”). See Cause No. 19-bk-34054, Doc. 1057.

         22.     The Harbourvest Claims centered on allegations that when Harbourvest was

 intending to invest in a pool of Collateralized Loan Obligations, or CLOs, that were then-managed

 by Acis Capital Management (“Acis”), a subsidiary of HCM, HCM failed to disclose key facts

 about ongoing litigation with a former employee, Josh Terry.

         23.     Harbourvest contended that HCM never sufficiently disclosed the underlying facts

 about the litigation with Terry, and HCM’s then-intended strategy to fight Terry caused HCLOF

 to incur around $15 million in legal fees and costs. It contended that had it known the nature of the

 lawsuit and how it would eventually turn out, Harbourvest never would have invested in HCLOF.

 See Cause No. 19-bk-34054, Doc. 1057.

         24.     HCLOF’s portfolio manager is HCFA. HCM is the parent of HCFA and is managed

 by its General Partner, Strand Management, who employs Seery and acts on behalf of HCM.




 Original Complaint                                                                             Page 6
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 8 of
     Case 3:21-cv-00842-B Document 1 27  Filed 04/12/21 Page 7 of 26 PageID 7



         25.      Before acceding to the Harbourvest interests, HCM was a 0.6% holder of HCLOF

 interests.

         26.      While even assuming Harbourvest’s underlying claims were valid as far as the lost

 $15 million went, the true damage of the legal fees to Harbourvest would have been 49.98% of the

 HCLOF losses (i.e., less than $7.5 million). Harbourvest claimed that it had lost over $100 million

 in the HCLOF transaction due to fraud, which, after trebling under the racketeering statute, it

 claimed it was entitled to over $300 million in damages.

         27.      In truth, as of September 2020, Harbourvest had indeed lost some $52 million due

 to the alleged diminishing value of the HCLOF assets (largely due to the underperformance of the

 Acis entities3)—and the values were starting to recover.

         28.      HCM denied the allegations in the Bankruptcy Court. Other than the claim for

 waste of corporate assets of $15 million, HCM at all times viewed the Harbourvest legal claims as

 being worth near zero and having no merit.

         29.      On December 23, 2020, HCM moved the Court to approve a settlement between

 itself and Harbourvest. No discovery had taken place between the parties, and Plaintiff did not

 have any notice of the settlement terms or other factors prior to the motion’s filing (or even during

 its pendency) in order to investigate its rights.

         30.      HCM set the hearing right after the Christmas and New Year’s holidays, almost

 ensuring that no party would have the time to scrutinize the underpinnings of the deal.

         31.      On January 14, 2021, the Bankruptcy Court held an evidentiary hearing and

 approved the settlement in a bench ruling, overruling the objections to the settlement.




 3
   Acis was being managed by Joshua Terry. JP Morgan had listed the four ACIS entities under his management as
 the four worst performers of the 1200 CLOs it evaluated.

 Original Complaint                                                                                       Page 7
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 9 of
     Case 3:21-cv-00842-B Document 1 27  Filed 04/12/21 Page 8 of 26 PageID 8



         32.     An integral part of the settlement was allowing $45 million in unsecured claims

 that, at the time of the agreement, were expected to net Harbourvest around 70 cents on the dollar.

 In other words, Harbourvest was expected to recover around $31,500,000 from the allowed claims.

         33.     As part of the consideration for the $45 million in allowed claims, Harbourvest

 agreed to transfer all of its interests in HCLOF to HCM or its designee.

         34.     HCM and Seery rationalized the settlement value by allocating $22.5 million of the

 net value of the $45 million in unsecured claims as consideration to purchase Harbourvest’s

 interests in HCLOF, meaning, if 70% of the unsecured claims—i.e., $31.5 million—was realized,

 because $22.5 million of that would be allocated to the purchase price of the Harbourvest interests

 in HCLOF, the true “settlement” for Harbourvest’s legal claims was closer to $9 million.

         35.     Plaintiffs here are taking no position at this time about the propriety of settling the

 Harbourvest legal claims for $9 million. That is for another day.

         36.     At the core of this lawsuit is the fact that HCM purchased the Harbourvest interests

 in HCLOF for $22.5 million knowing that they were worth far more than that.

         37.     It has recently come to light that, upon information and belief, the Harbourvest

 interests, as of December 31, 2020, were worth in excess of $41,750,000, and they have continued

 to go up in value.

         38.     On November 30, 2020, which was less than a month prior to the filing of the

 Motion to Approve the Settlement, the net asset value of those interests was over $34.5 million.

 Plaintiffs were never made aware of that.

         39.     The change is due to how the net asset value, or NAV, was calculated. The means

 and methods for calculating the “net asset value” of the assets of HCLOF are subject to and




 Original Complaint                                                                               Page 8
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 10 of
      Case 3:21-cv-00842-B Document 1 27  Filed 04/12/21 Page 9 of 26 PageID 9



  governed by the regulations passed by the SEC pursuant to the Adviser’s Act, and by HCM’s

  internal policies and procedures.

            40.     Typically, the value of the securities reflected by a market price quote.

            41.     However, the underlying securities in HCLOF are not liquid and had not been

  traded in a long while.

            42.     There not having been any contemporaneous market quotations that could be used

  in good faith to set the marks4 meant that other prescribed methods of assessing the value of the

  interests, such as the NAV, would have been the proper substitutes.

            43.     Seery testified that the fair market value of the Harbourvest HCLOF interests was

  $22.5 million. Even allowing some leeway there, it was off the mark by a mile.

            44.     Given the artifice described herein, Seery and the entity Defendants had to know

  that the representation of the fair market value was false. But it does not appear that they disclosed

  it to Harbourvest to whom they owed fiduciary duties as the RIA in charge of HCLOF, and they

  certainly did not disclose the truth to the Plaintiff.

            45.     It is either the case that (i) Defendants conducted the proper analysis to obtain a

  current value of the assets but decided to use a far lower valuation in order to whitewash the

  settlement or enrich the bankruptcy estate; or (ii) Defendants never conducted the proper current

  valuation, and therefore baselessly represented what the current value of the assets was, despite

  knowingly having no reasonable basis for making such a claim.

            46.     For years HCM had such internal procedures and compliance protocols. HCM was

  not allowed by its own compliance officers to trade with an investor where HCM had superior

  knowledge about the value of the assets, for example. While Plaintiff has no reason to believe that



    4
        The term “mark” is shorthand for an estimated or calculated value for a non-publicly traded instrument.

  Original Complaint                                                                                    Page 9
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 11 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 10 of 26 PageID 10



  those procedures were scrapped in recent months, it can only assume that they were either

  overridden improperly or circumvented wholesale.

          47.     Upon finalizing the Harbourvest Settlement Agreement and making representations

  to the Bankruptcy Court to the Plaintiffs about the value of the Harbourvest Interests, Seery and

  HCM had a duty to use current values and not rely on old valuations of the assets or the HCLOF

  interests.

          48.     Given Defendants’ actual or constructive knowledge that they were purchasing

  Harbourvest’s Interests in HCLOF for a less than 50% of what those interests were worth—

  Defendants owed Plaintiff a fiduciary duty not to purchase them for themselves.

          49.     Defendants should have either had HCLOF repurchase the interests with cash, or

  offer those interests to Plaintiff and the other members pro rata, before HCM agreed to purchase

  them all lock, stock and barrel, for no up-front cash.

          50.     Indeed, had Plaintiff been offered those interests, it would have happily purchased

  them and therefore would have infused over $20 million in cash into the estate for the purpose of

  executing the Harbourvest Settlement.

          51.     That Defendants (and to perhaps a lesser extent, the Unsecured Creditors

  Committee (the “UCC”)) agreed to pay $22.5 million for the HCLOF assets, where they had

  previously not consented to any such expenditure by the estate on behalf of HCLOF, strongly

  indicates their awareness that they were purchasing assets for far below market value.

          52.     The above is the most reasonable and plausible explanation for why Defendants

  and the UCC forwent raising as much as $22.5 million in cash now in favor of hanging on to the

  HCLOF assets.




  Original Complaint                                                                          Page 10
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 12 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 11 of 26 PageID 11



          53.      Indeed, in January 2021 Seery threatened Ethen Powell that “[Judge Jernigan] is

  laughing at you” and “we are coming after you” in response to the latter’s attempt to exercise his

  right as beneficial holder of the CLO, and pointing out a conflict of interest in Seery’s plan to

  liquidate the funds.

          54.      HCM’s threat, made by Seery, is tantamount to not only a declaration that he

  intends to liquidate the funds regardless of whether the investors want to do so, and whether it is

  in their best interests, but also that HCM intends to leverage what it views as the Bankruptcy

  Court’s sympathy to evade accountability.

                                                        V.

                                           CAUSES OF ACTION

                                          FIRST CAUSE OF ACTION
                                         Breaches of Fiduciary Duty

          55.      Plaintiffs respectfully incorporate the foregoing factual averments as if fully set

  forth herein and further alleges the following:

          56.      HCM is a registered investment advisor and acts on behalf of HCFA. Both are

  fiduciaries to Plaintiffs.

          57.      The Advisers Act establishes an unwaivable federal fiduciary duty for investment

  advisers.5




  5
    See e.g, SEC v. Capital Gains Research Bureau, Inc., 375 U.S. 180, 194 (1963); Transamerica Mortg.
  Advisors (tama) v. Lewis, 444 U.S. 11, 17 (1979) (“§ 206 establishes ‘federal fiduciary standards’ to govern
  the conduct of investment advisers.”); Santa Fe Indus, v. Green, 430 U.S. 462, 471, n.11 (1977) (in
  discussing SEC v. Capital Gains, stating that the Supreme Court’s reference to fraud in the “equitable”
  sense of the term was “premised on its recognition that Congress intended the Investment Advisers Act to
  establish federal fiduciary standards for investment advisers”). See also Investment Advisers Act Release
  No. 3060 (July 28, 2010) (“Under the Advisers Act, an adviser is a fiduciary whose duty is to serve the best
  interests of its clients, which includes an obligation not to subrogate clients’ interests to its own”) (citing
  Proxy Voting by Investment Advisers, Investment Advisers Act Release No. 2106 (Jan. 31, 2003)).

  Original Complaint                                                                                     Page 11
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 13 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 12 of 26 PageID 12



          58.     HCM and the DAF entered into an Amended and Restated Investment Advisory

  Agreement, executed between them on July 1, 2014 (the “RIA Agreement”). It renews annually

  and continued until the end of January 2021.

          59.     In addition to being the RIA to the DAF, HCM was appointed the DAF’s attorney-

  in-fact for certain actions, such as “to purchase or otherwise trade in Financial Instruments that

  have been approved by the General Partner.” RIA Agreement ¶ 4.

          60.     The RIA Agreement further commits HCM to value financial assets “in accordance

  with the then current valuation policy of the Investment Advisor [HCM], a copy of which will

  provided to the General Partner upon request.” RIA Agreement ¶ 5.

          61.     While HCM contracted for the recognition that it would be acting on behalf of

  others and could be in conflict with advice given the DAF, (RIA Agreement ¶ 12), nowhere did it

  purport to waive the fiduciary duties owed to the DAF not to trade as a principal in a manner that

  harmed the DAF.

          62.     HCFA owed a fiduciary duty to Holdco as an investor in HCLOF and to which

  HCFA was the portfolio manager. HCM owed a fiduciary duty to the DAF (and to Holdco as its

  subsidiary) pursuant to a written Advisory Agreement HCM and the DAF had where HCM agreed

  to provide sound investment advice and management functions.

          63.     As a registered investment adviser, HCM’s fiduciary duty is broad and applies to

  the entire advisor-client relationship.

          64.     The core of the fiduciary duty is to act in the best interest of their investors—the

  advisor must put the ends of the client before its own ends or the ends of a third party.




  Original Complaint                                                                           Page 12
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 14 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 13 of 26 PageID 13



          65.     This is manifested in a duty of loyalty and a duty of utmost care. It also means that

  the RIA has to follow the terms of the company agreements and the regulations that apply to the

  investment vehicle.

          66.     The fiduciary duty that HCM and Seery owed to Plaintiff is predicated on trust and

  confidence. Section 204A of the Advisers Act requires investment advisors (whether SEC-

  registered or not) to establish, maintain, and enforce written policies and procedures reasonably

  designed to prevent the RIA from trading on material, non-public information. See 17 C.F.R. §

  275.206(4)-7. That means that Plaintiff should be able to take Defendants at their word and not

  have to second guess or dig behind representations made by them.

          67.     The simple thesis of this claim is that Defendants HCFA and HCM breached their

  fiduciary duties by (i) insider trading with Harbourvest and concealing the rising NAV of the

  underlying assets—i.e., trading with Harbourvest on superior, non-public information that was

  neither revealed to Harbourvest nor to Plaintiff; (ii) concealing the value of the Harbourvest

  Interests; and (iii) diverting the investment opportunity in the Harbourvest entities to HCM (or its

  designee) without offering it to or making it available to Plaintiff or the DAF.

          68.     HCM, as part of its contractual advisory function with Plaintiffs, had expressly

  recommended the HCLOF investment to the DAF. Thus, diverting the opportunity for returns on

  its investment was an additional breach of fiduciary duty.

          69.     This violated a multitude of regulations under 27 C.F.R. part 275, in addition to

  Rules 10b-5 and 10b5-1. 17 CFR 240.10b5-1 (“Rule 10b5-1”) explains that one who trades while

  possessing non-public information is liable for insider trading, and they do not necessarily have to

  have used the specific inside information.

          70.     It also violated HCM’s own internal policies and procedures.



  Original Complaint                                                                            Page 13
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 15 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 14 of 26 PageID 14



          71.      Also, the regulations impose obligations on Defendants to calculate a current

  valuation when communicating with an investor, such as what may or may not be taken into

  account, and what cannot pass muster as a current valuation. Upon information and belief, these

  regulations were not followed by the Defendants.

          72.      HCM’s internal policies and procedures, which it promised to abide by both in the

  RIA Agreement and in its Form ADV SEC filing, provided for the means of properly calculating

  the value of the assets.

          73.      HCM either did not follow these policies, changed them to be out of compliance

  both with the Adviser Act regulations and its Form ADV representations, and/or simply

  misrepresented or concealed their results.

          74.      In so doing, because the fiduciary duty owed to Plaintiff is a broad one, and because

  Defendants’ malfeasance directly implicates its relationship with Plaintiff, Defendants have

  breached the Advisers Act’s fiduciary duties owed to Plaintiff as part of their fiduciary

  relationship.6

          75.      At no time between agreeing with Harbourvest to the purchase of its interests and

  the court approval did Defendants disclose to either Harbourvest or to Plaintiff (and the

  Bankruptcy Court for that matter) that the purchase was at below 50% the current net asset value

  as well, and when they failed to offer Plaintiff (and the other members of HCLOF) their right to

  purchase the interests pro rata at such advantageous valuations. Plaintiff’s lost opportunity to



  6
    See Advisers Act Release No. 4197 (Sept. 17, 2015) (Commission Opinion) (“[O]nce an investment
  Advisory relationship is formed, the Advisers Act does not permit an adviser to exploit that fiduciary
  relationship by defrauding his client in any investment transaction connected to the Advisory
  relationship.”); see also SEC v. Lauer, No. 03-80612-CIV, 2008 U.S. Dist. LEXIS 73026, at 90 (S.D. Fla.
  Sept. 24, 2008) (“Unlike the antifraud provisions of the Securities Act and the Exchange Act, Section 206
  of the Advisers Act does not require that the activity be ‘in the offer or sale of any’ security or ‘in connection
  with the purchase or sale of any security.’”).

  Original Complaint                                                                                        Page 14
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 16 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 15 of 26 PageID 15



  purchase has harmed Plaintiff. Plaintiff had been led to believe by the Defendants that the value

  of what was being purchased in the Harbourvest settlement by HCM (or its designee) was at fair

  market value. This representation, repeated again in the Bankruptcy Court during the Harbourvest

  confirmation, implicitly suggested that a proper current valuation had been performed.

          76.     Defendant’s principal, Seery, testified in January 2021 that the then-current fair

  market value of Habourvests’s 49.98% interest in HCLOF was worth around $22.5 million. But

  by then, it was worth almost double that amount and has continued to appreciate. Seery knew or

  should have known that fact because the value of some of the HCLOF assets had increased, and

  he had a duty to know the current value. His lack of actual knowledge, while potentially not overtly

  fraudulent, would nonetheless amount to a breach of fiduciary duty for acting without proper

  diligence and information that was plainly available.

          77.     Furthermore, HCLOF holds equity in MGM Studios and debt in CCS Medical via

  various CLO positions. But Seery, in his role as CEO of HCM, was made aware during an advisors

  meeting in December 2020 that Highland would have to restrict its trading in MGM because of its

  insider status due to activities that were likely to apply upward pressure on MGM’s share price.

          78.     Furthermore, Seery controlled the Board of CCS Medical. And in or around

  October 2020, Seery was advocating an equatization that would have increased the value of the

  CCS securities by 25%, which was not reflected in the HCM report of the NAV of HCLOF’s

  holdings.

          79.     Seery’s knowledge is imputed to HCM.

          80.     Moreover, it is a breach of fiduciary duty to commit corporate waste, which is

  effectively what disposing of the HCLOF assets would constitute in a rising market, where there




  Original Complaint                                                                           Page 15
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 17 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 16 of 26 PageID 16



  is no demand for disposition by the investors (save for HCM, whose proper 0.6% interest could

  easily be sold to the DAF at fair value).

          81.     As holder of 0.6% of the HCLOF interests, and now assignee of the 49.98%

  Harbourvest Interests), HCM has essentially committed self-dealing by threatening to liquidate

  HCLOF now that it may be compelled to do so under its proposed liquidation plan, which perhaps

  inures to the short term goals of HCM but to the pecuniary detriment of the other holders of

  HCLOF whose upside will be prematurely truncated.

          82.     Seery and HCM should not be allowed to benefit from the breach of their fiduciary

  duties because doing so would also cause Plaintiffs irreparable harm. The means and methods of

  disposal would likely render the full scope of damages to the DAF not susceptible to specific

  calculation—particularly as they would relate to calculating the lost opportunity cost. Seery and

  HCM likely do not have the assets to pay a judgment to Plaintiffs that would be rendered, simply

  taking the lost appreciation of the HCLOF assets.

          83.     Defendants are thus liable for diverting a corporate opportunity or asset that would

  or should have been offered to Plaintiff and the other investors. Because federal law makes the

  duties invoked herein unwaivable, it is preposterous that HCM, as a 0.6% holder of HCLOF,

  deemed itself entitled to the all of the value and optionality of the below-market Harbourvest

  purchase.

          84.     Defendants cannot rely on any contractual provision that purports to waive this

  violation. Nothing in any agreement purports to permit, authorize or otherwise sanitize

  Defendants’ self-dealing. All such provisions are void.

          85.     In the fourth quarter of 2020, Seery and HCM notified staff that they would be

  terminated on December 31, 2020. That termination was postponed to February 28, 2021.



  Original Complaint                                                                           Page 16
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 18 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 17 of 26 PageID 17



  Purchasing the Harbourvest assets without staffing necessary to be a functioning Registered

  Investment Advisor was a strategic reversal from prior filings that outlined canceling the CLO

  management contracts and allowing investors to replace Highland as manager.

          86.     Seery’s compensation agreement with the UCC incentivizes him to expedite

  recoveries and to prevent transparency regarding the Harbourvest settlement.

          87.     What is more, Seery had previously testified that the management contracts for the

  funds—HCLOF included—were unprofitable, and that he intended to transfer them. But he later

  rejected offers to purchase those management contracts for fair value and instead decided to

  continue to manage the funds—which is what apparently gave rise to the Harbourvest Settlement,

  among others. He simultaneously rejected an offer for the Harbourvest assets of $24 million,

  stating that they were worth much more than that.

          88.     Because of Defendants’ malfeasance, Plaintiffs have lost over $25 million in

  damages—a number that continues to rise—and the Defendants should not be able to obtain a

  windfall.

          89.     For the same reason, Defendants’ malfeasance has also exposed HCLOF to a

  massive liability from Harbourvest since the assignment of those interests is now one that is likely

  unenforceable under the Advisers Act, Section 47(b), if there was unequal information.

          90.     HCM and HCFA are liable as principals for breach of fiduciary duty, as are the

  principals and compliance staff of each entity.

          91.     Plaintiffs seek disgorgement, damages, exemplary damages, attorneys’ fees and

  costs. To the extent the Court determines that this claim had to have been brought derivatively on

  behalf of HCLOF, then Plaintiffs represent that any pre-suit demand would have been futile since

  asking HCM to bring suit against its principal, Seery, would have been futile.



  Original Complaint                                                                           Page 17
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 19 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 18 of 26 PageID 18



                                    SECOND CAUSE OF ACTION
                               Breach of HCLOF Company Agreement
                           (By Holdco against HCLOF, HCM and HCFA)

             92.   Plaintiffs respectfully incorporate the foregoing factual averments as if fully set

   forth herein and further alleges the following:

             93.   On November 15, 2017, the members of HCLOF, along with HCLOF and HCFA,

  executed the Members Agreement Relating to the Company (the “Company Agreement”).

             94.   The Company Agreement governs the rights and duties of the members of HCLOF.

             95.   Section 6.2 of HCLOF Company Agreement provides that when a member “other

  than … CLO Holdco [Plaintiff] or a Highland Affiliate,” intends to sell its interest in HCLOF to a

  third party (i.e., not to an affiliate of the selling member), then the other members have the first

  right of refusal to purchase those interests pro rata for the same price that the member has agreed

  to sell.

             96.   Here, despite the fact that Harbourvest agreed to sell its interests in HCLOF for

  $22.5 million when they were worth more than double that, Defendants did not offer Plaintiff the

  chance to buy its pro rata share of those interests at the same agreed price of $22.5 million (adjusted

  pro rata).

             97.   The transfer and sale of the interests to HCM were accomplished as part of the

  Harbourvest Settlement which was approved by the Bankruptcy Court.

             98.   Plaintiff was not informed of the fact that Harbourvest had offered its shares to

  Defendant HCM for $22.5 million—which was under 50% of their true value.

             99.   Plaintiff was not offered the right to purchase its pro rata share of the Harbourvest

  interests prior to the agreement being struck or prior to court approval being sought.




  Original Complaint                                                                              Page 18
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 20 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 19 of 26 PageID 19



          100.    Had Plaintiff been allowed to do so, it would have obtained the interests with a net

  equity value over their purchase price worth in excess of $20 million.

          101.    No discovery or opportunity to investigate was afforded Plaintiff prior to lodging

  an objection in the Bankruptcy Court.

          102.    Plaintiff is entitled to specific performance or, alternatively, disgorgement,

  constructive trust, damages, attorneys’ fees and costs.

                                     THIRD CAUSE OF ACTION
                                           Negligence
                       (By the DAF and CLO Holdco against HCM and HCFA)

          103.    Plaintiffs respectfully incorporate the foregoing factual averments as if fully set

  forth herein, and further alleges the following:

          104.    Plaintiffs incorporate the foregoing causes of action and note that all the foregoing

  violations were breaches of the common law duty of care imposed by law on each of Seery, HCFA

  and HCM.

          105.    Each of these Defendants should have known that their actions were violations of

  the Advisers Act, HCM’s internal policies and procedures, the Company Agreement, or all three.

          106.    Seery and HCM owed duties of care to Plaintiffs to follow HCM’s internal policies

  and procedures regarding both the propriety and means of trading with a customer [Harbourvest],

  the propriety and means of trading as a principal in an account but in a manner adverse to another

  customer [the DAF and Holdco], and the proper means of valuing the CLOs and other assets held

  by HCLOF.

          107.    It would be foreseeable that failing to disclose the current value of the assets in the

  HCLOF would impact Plaintiffs negatively in a variety of ways.




  Original Complaint                                                                             Page 19
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 21 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 20 of 26 PageID 20



          108.    It would be reasonably foreseeable that failing to correctly and accurately calculate

  the current net asset value of the market value of the interests would cause Plaintiffs to value the

  Harbourvest Interests differently.

          109.    It would be reasonably foreseeable that referring to old and antiquated market

  quotations and/or valuations of the HCLOF assets or interests would result in a mis-valuation of

  HCLOF and, therefore, a mis-valuation of the Harbourvest Interests.

          110.    Likewise, it would have been foreseeable that Plaintiff’s failure to give Plaintiff the

  opportunity to purchase the Harbourvest shares at a $22.5 million valuation would cause Plaintiff

  damages. Defendants knew that the value of those assets was rising. They further knew or should

  have known that whereas those assets were sold to HCM for an allowance of claims to be funded

  in the future, selling them to Plaintiff would have provided the estate with cash funds.

          111.    Defendants’ negligence foreseeably and directly caused Plaintiff harm.

          112.    Plaintiff is thus entitled to damages.

                                       FOURTH CAUSE OF ACTION
                        Racketeering Influenced Corrupt Organizations Act
                                (CLO Holdco and DAF against HCM)

          113.    Plaintiffs respectfully incorporate the foregoing factual averments as if fully set

  forth herein, and further alleges the following:

          114.    Defendants are liable for violations of the Racketeer Influenced and Corrupt

  Organizations (“RICO”) Act, 18 U.S.C. § 1961 et seq., for the conduct of an enterprise through a

  pattern of racketeering activity.

          115.    HCLOF constitutes an enterprise under the RICO Act. Additionally, or in the

  alternative, HCM, HCLA, and HCLOF constituted an association-in-fact enterprise. The purpose

  of the association-in-fact was the perpetuation of Seery’s position at HCM and using the



  Original Complaint                                                                              Page 20
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 22 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 21 of 26 PageID 21



  Harbourvest settlement as a vehicle to enrich persons other than the HCLOF investors, including

  Holdco and the DAF, and the perpetuation of HCM’s holdings in collateralized loan obligations

  owned by HCLOF, while attempting to deny Plaintiffs the benefit of its rights of ownership.

          116.    The association-in-fact was bound by informal and formal connections for years

  prior to the elicit purpose, and then changed when HCM joined it in order to achieve the

  association’s illicit purpose. For example, HCM is the parent and control person over HCFA,

  which is the portfolio manager of HCLOF pursuant to a contractual agreement—both are

  registered investment advisors and provide advisory and management services to HCLOF.

          117.    Defendants injured Plaintiffs through their continuous course of conduct of the

  HCM-HCLA-HCLOF association-in-fact enterprise. HCM’s actions (performed through Seery

  and others) constitute violations of the federal wire fraud, mail fraud, fraud in connection with a

  case under Title 11, and/or securities fraud laws, pursuant to 18 U.S.C. § 1961(1)(B) and (D).

          118.    HCM operated in such a way as to violate insider trading rules and regulations when

  it traded with Harbourvest while it had material, non-public information that it had not supplied to

  Harbourvest or to Plaintiffs.

          119.    In or about November 2020, HCM and Harbourvest entered into discussions about

  settling the Harbourvest Claims. Seery’s conduct of HCLOF and HCLA on behalf of HCM through

  the interstate mails and/or wires caused HCM to agree to the purchase of Harbourvest’s interests

  in HCLOF.

          120.    On or about each of September 30, 2020, through December 31, 2020, Seery,

  through his conduct of the enterprise, utilized the interstate wires and/or mails to obtain or arrive

  at valuations of the HCLOF interests. Seery’s conduct of the enterprise caused them to cease




  Original Complaint                                                                            Page 21
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 23 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 22 of 26 PageID 22



  sending the valuation reports to Plaintiffs, which eventually allowed Plaintiffs to be misled into

  believing that Seery had properly valued the interests.

          121.    On or about September 30, 2020, Seery transmitted or caused to be transmitted

  though the interstate wires information to HCLOF investors from HCM (via HCFA), including

  Harbourvest, regarding the value of HCLOF interests and underlying assets.

          122.    Additionally, Seery operated HCM in such a way that he concealed the true value

  of the HCLOF interests by utilizing the interstate wires and mails to transmit communications to

  the court in the form of written representations on or about December 23, 2020, and then further

  transmitted verbal representations of the current market value (the vastly understated one) on

  January 14, 2021, during live testimony.

          123.    However, Harbourvest was denied the full picture and the true value of the

  underlying portfolio. At the end of October and November of 2020, HCM had updated the net

  asset values of the HCLOF portfolio. According to sources at HCM at the time, the HCLOF assets

  were worth north of $72,969,492 as of November 30, 2020. Harbourvest’s share of that would

  have been $36,484,746.

          124.    The HCLOF net asset value had reached $86,440,024 as of December 31, 2021,

  which means that by the time Seery was testifying in the Bankruptcy Court on January 14, 2021,

  the fair market value of the Harbourvest Assets was $22.5 million, when it was actually closer to

  $43,202,724. Seery, speaking on behalf of HCM, knew of the distinction in value.

          125.    On January 14, 2021, Seery also testified that he (implying HCM, HCLA and

  HCLOF) had valued the Harbourvest Assets at their current valuation and at fair market value.

  This was not true because the valuation that was used and testified to was ancient. The ostensible

  purpose of this concealment was to induce Plaintiff and other interest holdings to take no action.



  Original Complaint                                                                          Page 22
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 24 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 23 of 26 PageID 23



          126.    In supporting HCM’s motion to the Bankruptcy Court to approve the Harbourvest

  Settlement, Seery omitted the fact that HCM was purchasing the interests at a massive discount,

  which would violate the letter and spirit of the Adviser’s Act.

          127.    Seery was informed in late December 2020 at an in-person meeting in Dallas to

  which Seery had to fly that HCLOF and HCM had to suspend trading in MGM Studios’ securities

  because Seery had learned from James Dondero, who was on the Board of MGM, of a potential

  purchase of the company. The news of the MGM purchase should have caused Seery to revalue

  the HCLOF investment in MGM.

          128.    In or around October 2020, Seery (who controls the Board of CSS Medical) was

  pursuing “equatization” of CSS Medical’s debt, which would have increased the value of certain

  securities by 25%. In several communications through the U.S. interstate wires and/or mails, and

  with Plaintiffs, and the several communications with Harbourvest during the negotiations of the

  settlement, Seery failed to disclose these changes which were responsible in part for the ever-

  growing value of the HCLOF CLO portfolio.

          129.    Seery was at all relevant times operating as an agent of HCM.

          130.    This series of related violations of the wire fraud, mail fraud, and securities fraud

  laws, in connection with the HCM bankruptcy, constitute a continuing pattern and practice of

  racketeering for the purpose of winning a windfall for HCM and himself--a nearly $30,000,000

  payday under the confirmation agreement.

          131.    The federal RICO statute makes it actionable for one’s conduct of an enterprise to

  include “fraud in connection with a [bankruptcy case]”. The Advisers’ Act antifraud provisions

  require full transparency and accountability to an advisers’ investors and clients and does not

  require a showing of reliance or materiality. The wire fraud provision likewise is violated when,



  Original Complaint                                                                            Page 23
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 25 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 24 of 26 PageID 24



  as here, the interstate wires are used as part of a “scheme or artifice … for obtaining money or

  property by means of false … pretenses, [or] representations[.]”

          132.    Accordingly, because Defendants’ conduct violated the wire fraud and mail fraud

  laws, and the Advisers’ Act antifraud provisions, and their acts and omissions were in connection

  with the HCM Bankruptcy proceedings under Title 11, they are sufficient to bring such conduct

  within the purview of the RICO civil action provisions, 18 U.S.C. § 1964.

          133.    Plaintiffs are thus entitled to damages, treble damages, attorneys’ fees and costs of

  suit, in addition to all other injunctive or equitable relief to which they are justly entitled.

                                        FIFTH CAUSE OF ACTION
                                          Tortious Interference
                                      (CLO Holdco against HCM)

          134.    Plaintiff respectfully incorporates the foregoing factual averments as if fully set

  forth herein and further alleges the following:

          135.    At all relevant times, HCM owned a 0.6% interest in HCLOF.

          136.    At all relevant times, Seery and HCM knew that Plaintiff had specific rights in

  HCLOF under the Company Agreement, § 6.2.

          137.    Section 6.2 of HCLOF Company agreement provides that when a member “other

  than … CLO Holdco [Plaintiff] or a Highland Affiliate,” intends to sell its interest in HCLOF to a

  third party (i.e., not an affiliate of the member), then the other members have the first right of

  refusal to purchase those interests pro rata for the same price that the member has agreed to sell.

          138.    HCM, through Seery, tortiously interfered with Plaintiff’s contractual rights with

  HCLOF by, among other things, diverting the Harbourvest Interests in HCLOF to HCM without

  giving HCLOF or Plaintiff the option to purchase those assets at the same favorable price that

  HCM obtained them.



  Original Complaint                                                                                 Page 24
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 26 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 25 of 26 PageID 25



          139.     HCM and Seery tortiously interfered with Plaintiff’s contractual rights with

  HCLOF by, among other things, misrepresenting the fair market value as $22.5 million and

  concealing the current value of those interests.

          140.    But for HCM and Seery’s tortious interference, Plaintiff would have been able to

  acquire the Harbourvest Interests at a highly favorable price. HCM and Seery’s knowledge of the

  rights and intentional interference with these rights has caused damage to Plaintiff CLO Holdco.

          141.    Plaintiff is therefore entitled to damages from HCM and Seery, as well as

  exemplary damages.

                                                     VI.

                                            JURY DEMAND

          142.    Plaintiff demands trial by jury on all claims so triable.

                                                     VII.

                                       PRAYER FOR RELIEF

          143.    Wherefore, for the foregoing reasons, Plaintiffs respectfully pray that the Court

  enter judgment in its favor and against Defendants, jointly and severally, for:

              a. Actual damages;

              b. Disgorgement;

              c. Treble damages;

              d. Exemplary and punitive damages;

              e. Attorneys’ fees and costs as allowed by common law, statute or contract;

              f. A constructive trust to avoid dissipation of assets;

              g. All such other relief to which Plaintiff is justly entitled.




  Original Complaint                                                                        Page 25
Case 19-34054-sgj11 Doc 2634-11 Filed 07/30/21 Entered 07/30/21 18:13:02 Page 27 of
    Case 3:21-cv-00842-B Document 1 Filed 27 04/12/21 Page 26 of 26 PageID 26



  Dated: April 12, 2021                     Respectfully submitted,

                                            SBAITI & COMPANY PLLC

                                            /s/ Mazin A. Sbaiti
                                            Mazin A. Sbaiti
                                            Texas Bar No. 24058096
                                            Jonathan Bridges
                                            Texas Bar No. 24028835
                                            JPMorgan Chase Tower
                                            2200 Ross Avenue – Suite 4900W
                                            Dallas, TX 75201
                                            T: (214) 432-2899
                                            F: (214) 853-4367
                                            E: mas@sbaitilaw.com
                                                jeb@sbaitilaw.com


                                            Counsel for Plaintiffs




  Original Complaint                                                         Page 26
